Citation Nr: 1127471	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 1946.  He died in March 2005.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the claim of entitlement to service connection for cause of the Veteran's death.  

The Veteran's claims file is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

In April 2008, in support of her claim, the appellant provided testimony before a Veterans Law Judge of the Board who is no longer employed by the Board (due to retirement).  In March 2010, during the pendency of her appeal, the Board notified the appellant of her right to a new hearing, which she declined in writing.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In April 2009 and May 2010, the Board remanded the appellant's claim to the RO via the Appeals Management Center (AMC) in Washington, DC for further development and consideration.

In March 2011, a Veterans Health Administration (VHA) opinion addressing  whether the service-connected residuals of a shell fragment wound to the left thigh, Muscle Group XIV, was related to the cause of the Veteran's death was obtained.

In a March 2009 appellant's brief, the representative presented argument pertaining to Dependents Educational Assistance (DEA) provided by Chapter 35 of 38 U.S.C.  This matter is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was service-connected for a psychiatric disorder, most recently diagnosed as a dysthymic disorder, rated as 50 percent disabling.  In a May 2005 statement, the appellant intimated that the Veteran used alcohol and tobacco to self-medicate his service-connected psychiatric disorder and that the use of such products caused his heart attack in 2002.  In the March 2009 appellant's brief, the representative raised a theory of entitlement for the cause of the Veteran's death based on the service-connected dysthymic disorder and self-medication with alcohol and tobacco use.  Similarly, in an April 2010 appellant's post-remand brief, the representative argued that the service-connected dysthymic disorder was the proximate cause of the Veteran's death.  VA treatment records show a diagnosis of continuous tobacco use disorder.  An April 1999 VA psychiatric examination report reflects a diagnosis of alcohol abuse.  In light of the above, a VA psychiatric opinion addressing any relationship between the service-connected dysthymic disorder and the cause of the Veteran's death should be obtained.

In a May 2005 authorization of release, the appellant reported that the Veteran was treated at the Cheyenne VA Medical Center for alcoholism from 1948 to 1950.  In a 1999 private psychological intake assessment, the Veteran reported that he thought that he had received previous treatment at the Phoenix VA Medical Center.  That assessment also shows that he was referred by the Tucson Vet Center.  A review of the Veteran's claims file shows that he moved to Arizona sometime between 1979 and 1981.  In a May 2000 Dr. A. Hart reported that she was still treating the Veteran for his psychiatric disorder.  The RO should attempt to obtain records from the above-mentioned providers and should afford the appellant the opportunity to identify all providers who treated the Veteran's psychiatric disorder.

Finally, in the early 1980s, the Veteran was receiving Social Security disability benefits, possibly in part due to his psychiatric disorder.   The RO should attempt to obtain records from the Social Security Administration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)
 
1.  The RO should ask the appellant to identify all treatment for the Veteran's psychiatric disorder and should attempt to obtain any identified records not already of record.  The RO should attempt to obtain any additional records from Dr. A. Hart since May 2000.  Regardless of the appellant's response, the RO should attempt to obtain all records from the Cheyenne VA Medical Center from 1948 to 1950, the Phoenix VA Medical Center from 1979 to 1999, and the Tucson Vet Center from 1979 to 2005.  Any such records should be associated with the Veteran's VA claims folder.  

2.  The RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran's disability benefits from that agency. Any such records so obtained should be associated with the appellant's VA claims folder.

3.  Thereafter, upon completion of the foregoing development, the RO must forward the Veteran's claims file to a VA psychiatrist for a medical opinion on the cause of the Veteran's death.  The claims folder must be made available to that doctor.  
 
Following a review of the record the physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's service-connected psychiatric disorder, most recently diagnosed as a dysthymic disorder, caused or aggravated his alcohol abuse and/or tobacco use disorder, and whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's service-connected psychiatric disorder and any related alcohol abuse and/or tobacco use disorder caused or aggravated his congestive heart failure and congestive cardiomyopathy.  

The psychiatrist must also opine whether it is at least as likely as not that the service-connected psychiatric disorder and any related alcohol abuse and/or tobacco use disorder contributed substantially or materially to his death; combined to cause his death; aided or lent assistance to the production of his death; OR rendered the Veteran materially less capable of resisting the effects of the fatal congestive heart failure and congestive cardiomyopathy.  A complete rationale for any opinion offered must be provided.

4.  After the development requested has been completed the RO must review the report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  Thereafter, the RO should readjudicate the claim.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


